ORDER
Now on this 14th day of November, this action comes regularly on for hearing. Petitioners appeared in person and respondent has entered its general appearance herein and waived any further notice with respect to the trial of this action.
From the pleadings and the evidence heard, the court finds that all the material allegations of the petition are true and that petitioners are entitled to the relief prayed for.
It is, therefore, ORDERED, ADJUDGED AND DECREED that petitioners Faalo Patea, Lutelu Patea and Titipa Patea, the surviving children, all of whom have reached his or her majority are the sole heirs of Leaualofa Patea, deceased, and are entitled to inherit and have and recover of and from respondent the sum of $391.24 on deposit with the respondent in a savings account number 1045 in equal shares.
It is, further ORDERED, ADJUDGED AND DECREED that the Bank of American Samoa be and is *5hereby authorized and directed to pay each of said petitioners one-third of said sum together with any interest which may have accrued thereon; and upon the payment of said money by respondent to petitioners, respondent shall be released from any and all further liability in this connection with said money and savings account.